Roan, J.
On the trial of one charged with the offense of selling intoxicating liquors, proof that the accused received money from another person, accompanied by a request to procure whisky for liim, and thereafter went off, and soon returned and delivered to him the whisky requested, would cast on the accused the onus of showing where, how, and from whom he got the whisky. This burden would be successfully carried by the accused if, in corroboration of his own statement, he proved by an unimpeached witness that he had in fact bought the whisky from another person. Bray v. Commerce, 5 Ga. App. 605 (63 S. E. 590). If there was any evidence in the record tending to impeach this witness, a question of fact for the jury to settle would be presented; and in that event the verdict should stand, but following the decision in Bray v. Commerce, supra, as this court is compelled to do, the judgment must be reversed. See Grant v. State, 87 Ga. 265 (13 S. E. 265); Mack v. State, 116 Ga. 546 (42 S. E. 776) ; Gaskins v. State, 127 Ga. 51 (55 S. E. 1045) ; Davis v. State, 13 Ga. App. 142 (78 S. E. 866).

Judgment reversed.